        Case 3:20-cv-00109-JM-JJV Document 59 Filed 10/09/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    NORTHERN DIVISION

FREDERICK BERNARD MOORE                                                                    PLAINTIFF

v.                                  3:20-cv-00109-JM-JJV
BRENT COX, Administrator,
Greene County Detention Facility, et al.                                               DEFENDANTS


                                                 ORDER

        The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do so has passed.

After careful review, this Court adopts the Partial Recommendation in its entirety as its findings

in all respects.

        IT IS THEREFORE ORDERED that:

        1.         The Motions to Dismiss filed by Defendants Burkett and Tilley (Doc. 34, 42) are

DENIED.

        2.         The Motions to Dismiss filed by Defendants Hillard, Roberts, Young, and Scott

(Docs. 36, 38, 40, 44) are GRANTED, and they are DISMISSED without prejudice as parties to

this lawsuit.

        3.         It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

        Dated this 9th day of October, 2020.


                                                               ________________________________
                                                               UNITED STATES DISTRICT JUDGE
